Citation Nr: 1521429	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-08 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for PTSD and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for chronic PTSD and assigned a 50 percent rating for the service-connected PTSD and depressive disorder, effective from December 18, 2009.  The RO also noted that service connection had previously been established for dysthymic disorder with associated sleep problems, with a 30 percent rating assigned from December 1, 1998 to December 18, 2009.    

In a July 2014 decision, the Board, in pertinent part, granted a 70 percent rating for PTSD and depressive disorder.  The Veteran appealed this portion of the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015  Order, the Court granted a joint motion for remand filed by the parties, vacating the portion of the Board's July 2014 decision that denied a rating in excess of 70 percent for PTSD and depressive disorder, and remanding this matter to the Board.

The Board also notes that by October 2014 rating decision, the RO effectuated the portion of the July 2014 Board decision which was not vacated by the Court, and granted entitlement to an earlier effective date of January 5, 2006, for the grant of service connection for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Court granted a joint motion for remand, in which the parties noted that in April 2014, the Veteran reported he was "continuously treated for his mental health conditions at the VA Medical Centers in Tuskegee and Montgomery, Alabama;" however, there was no indication that the Board attempted to obtain, or considered, those treatment records.  The parties agreed that a remand was warranted for the Board to obtain and consider the Veteran's VA mental health treatment records, subsequent to the March 2010 PTSD examination report.  38 C.F.R. § 3.159(c)(3); see also Trafter v. Shinseki, 26 Vet.App. 267 (2013) (treatment records, which were in VA's possession prior to the Board's decision on appeal, were also constructively before the Board).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain VA treatment records for the Veteran, regarding treatment for his mental health conditions at the VA Medical Centers in Tuskegee and Montgomery, Alabama, dated subsequent to March 2010.  Negative replies should be requested.

2. After completion of the above, readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative an appropriate SSOC and the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

